DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, recites the limitation “only needs to be conducted once”, which is indefinite because it’s unknown how many times are encompassed by the range “only needs to be conducted”. 
Claim 4, recites the limitation “preferably” which is indefinite because it cannot be determined whether 750 C/cm2 is part of the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2011/0309237) in view of Dravid (US 2008/0070010) and Kante (US 2019/0219845 published as WO 2018/049052). 
Regarding claim 1, Seo teaches  fabrication method of a silicon nanoneedle array with ultra-high aspect ratio, comprising the following steps:
 step 1: coating a photoresist layer of methyl methacrylate (MMA) and polymethyl methacrylate (PMMA) A2 on a silicon substrate (pg. 5, [0056]); 
step 2: subjecting the silicon substrate coated with the photoresist layer to electron beam lithography to form a photoresist pattern on the silicon substrate ([0056]; 
step 3: subjecting the silicon substrate formed with the photoresist pattern to electron beam evaporation (EBE) to deposit an Al film layer on the silicon substrate [0056]; 
step 4: subjecting the silicon substrate deposited with the Al film layer to stripping to obtain an Al film array deposited on the silicon substrate for providing a mask for the subsequent inductively coupled plasma (ICP) etching process [0056]; 
step 5: subjecting the silicon substrate covered with the Al mask to ICP silicon etching to obtain a silicon nanoneedle array structure [0056].  
Seo does not teach spin coating a bilayer resist structure.  Nor does it teach PMMA A2. 
Dravid directed to forming a nanostructure and teaches a bilayer resist comprising spin coating a layer of MMA on a silicon substrate and a layer of PMMA A3 on top of the MMA layer [0038] because it would provide layers with different sensitivity to an electron beam that provide excellent liftoff [0038]. 
Kante teach a bilayer resist structure for forming a nanostructure wherein the first layer is MMA and the second layer is PMMA-A2 because it would minimize sidewall roughness during the lift-off process [0072]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the resist layer of Seo by providing silicon substrate is first spin-coated with a layer of MMA, and then spin-coated with a layer of PMMA A2 because it would provide excellent liftoff ([0038] of Dravid) and minimize sidewall roughness during liftoff ([0072] of Kante).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, Dravids and Kante as applied to claim 1 above, and further in view of Katsoaka (US 6,159,827) and Yamada (US 2010/0075176).
Regarding claim 2, Seo does not teach before spin-coating two photoresist layers of MMA and PMMA A2 on the silicon substrate, the substrate is cleaned. 
Katsoaka teaches ultrasonic cleaning for 5 min to 8 min successively with acetone, alcohol, and deionized water (col. 11, ln. 5-23).
Yamada teaches a substrate surface is blow-dried with a nitrogen gun to remove residual moisture on a surface [0050].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the silicon substrate of Seo by providing ultrasonic cleaning for 5 min to 8 min successively with acetone, alcohol, and deionized water, as taught by Katsoaka, because it would clean the substrate (col. 11, ln. 5-23 of Katsoaka) and provide the substrate surface is blow-dried with a nitrogen gun to remove residual moisture on a surface, as taught by Yamada, because it would dry the substrate [0050 of Yamada].  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, Dravids and Kante as applied to claim 1 above, and further in view of Mohammed (US 9, 128,230). 
Regarding claim 3, Seo does not explicitly teach silicon substrate is first spin-coated with a layer of MMA and baked on a constant-temperature baking platform, and then spin-coated with a layer of PMMAA2 and baked.  
Mohammed teach a layer of MMA and baked on a constant-temperature baking platform, and the coating with a layer of PMMAA2 and baked (col. 4, ln. 35-45).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the resist layers of Seo by providing a layer of MMA and baked on a constant-temperature baking platform, and then spin-coated with a layer of PMMAA2 and baked, as taught by Mohammed, because it would provide a bilayer resists with varying etch rates.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, Dravids and Kante as applied to claim 1 above, and further in view of Drndic (US 2013/0092541). 
Regarding claim 4, Seo teaches the electron beam lithography only needs to be conducted once, but is not explicit as to an exposure dose
Drndic teaches an exposure dose for the electron beam lithography of PMMA is preferably 750 C/cm2 [0234]. 
  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the resist layers of Seo by providing a layer of MMA and baked on a constant-temperature baking platform, and then spin-coated with a layer of PMMAA2 and baked, as taught by Mohammed, because it would provide a nanostructure pattern (squares of 250 nm, [0234], [0391]. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, Dravids and Kante as applied to claim 1 above, and further in view of Heath (US 2003/0108728). 
Regarding claim 5, Seo does not teach a sample obtained after the electron beam lithography is subjected 7to development for 3 min in a solution of methyl isobutyl ketone (MIBK) and isopropyl alcohol (IPA) at a ratio of 1:3. 
Heath teaches a sample obtained after the electron beam lithography is subjected 7to development for 1 min in a solution of methyl isobutyl ketone (MIBK) and isopropyl alcohol (IPA) at a ratio of 1:3 [0222], then subjected to fixation for 10 seconds in an IPA solution, soaked in water for 10 s, taken out and blow-dried with a nitrogen gun to remove residual moisture on a surface, and subjected to the EBE to form the Al film layer ([0064-0065]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lithography of Seo by providing a sample obtained after the electron beam lithography is subjected 7to development for 1 min in a solution of methyl isobutyl ketone (MIBK) and isopropyl alcohol (IPA) at a ratio of 1:3 [0222], then subjected to fixation for 10 seconds in an IPA solution, soaked in water for 10 s, taken out and blow-dried with a nitrogen gun to remove residual moisture on a surface, and subjected to the EBE to form the Al film layer, as taught by Heath, because it would provide a standard lithographic processing for an electronic device [0046]. 
The Examiner takes the position that the variable of time is a well-known result effective variable for development or fixation of the substrate.  Optimization of such a variable would be well within reach of one of ordinary skill in the art. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, Dravids and Kante as applied to claim 1 above, and further in view of Korampally (US 2012/0071682).
Regarding claim 6, Seo does not teach wherein in step 3, a thickness of the Al film layer is controlled at 300 nm to 350 nm.  
Korampally teaches a thickness of the Al film layer is controlled at 300 nm to 350 nm.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stripping of Seo by providing a thickness of the Al film layer is controlled at 300 nm to 350 nm, as taught by Korampally, because it would allow for patterning without exposing the underlying substrate [0134]. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, Dravids and Kante as applied to claim 1 above, and further in view of Kan (US 2007/0155007) and Bowers (US 2011/0059681). 
Regarding claim 7, Seo does not teach wherein in step 4, a sample is first immersed in an N-methylpyrrolidone (NMP) solution and heated in a water bath at 80°C for 60 min,
 and then subjected to ultrasonic stripping in acetone, alcohol, and deionized water successively to finally obtain the Al film array deposited on the silicon substrate.  
Kan teaches a sample is first immersed in an N-methylpyrrolidone (NMP) solution and heated in a water bath at 80°C because It would allow a pattern to be formed [0045]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stripping of Seo by providing a sample is first immersed in an N-methylpyrrolidone (NMP) solution and heated in a water bath at 80°C, as taught by Kan, because It would allow a pattern to be formed [0045].
The Examiner takes the amount of time the sample is in the solution would be a variable that effects the result of the NMP solution.  Optimizing said variable would allow for the resist to be stripped appropriately. 
Bowers teaches ultrasonic stripping in acetone, alcohol, and deionized water successively to provide careful cleaning of the substrate and reduce residual contamination [0018]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stripping of Seo by providing ultrasonic stripping in acetone, alcohol, and deionized water successively, as taught by Bowers, to provide careful cleaning of the substrate and reduce residual contamination [0018]. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, Dravids and Kante as applied to claim 1 above, and further in view of Henry (US 2011/0020960).
Regarding claim 8, Seo does not teach wherein in step 5, the ICP silicon etching is conducted for 55 min at an air pressure of 20 mtorr, a temperature of 100C, a radio frequency power of 700 W to 900W, and an ICP power of 20 W to 30 W.  
Henry directed forming a silicon nanostructure teaches ICP silicon etching is conducted at an air pressure of 20 mtorr (10 mtorr, [0059]), a temperature of 10C (15 degrees C [0059]), a radio frequency power of 700 W to 900W (1200 W), and an ICP power of 20 W to 30 W (15 W).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ICP silicon etching of Seo by providing it is conducted for 55 min at an air pressure of 20 mtorr, a temperature of 100C, a radio frequency power of 700 W to 900W, and an ICP power of 20 W to 30 W, as taught by Henry, because it would provide improved pattern fidelity for sub 100 nm structures [0059]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the time of conducting the ICP etching to 55 minutes since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 9, Seo does not teach wherein in step 5, gases used for the ICP silicon etching are SF6 and C4F8.
Henry teaches ICP etching of silicon to produce a nanowire the gases used for the ICP silicon etching are SF6 and C4F the SF6 has a flow rate of 32 Sccm and the C4F8 has a flow rate of 40 Sccm (50 cc) because it would provide improved pattern fidelity for sub 100 nm structures [0059].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ICP silicon etching of Seo by providing the gases used for the ICP silicon etching are SF6 and C4F the SF6 has a flow rate of 32 Sccm and the C4F8 has a flow rate of 40 Sccm (50 cc) because it would provide improved pattern fidelity for sub 100 nm structures [0059].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J BRAYTON/Primary Examiner, Art Unit 1794